Citation Nr: 1450618	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-24 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to degenerative disc disease with disc narrowing poster bulge of the disc margin at the lumbosacral junction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to April 2007.  He also had two years, ten months of unverified military service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and has been included in the claims file.

The Veteran's claim was remanded for additional development in October 2011.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a bilateral lower extremity radiculopathy disability that is etiologically related to a disease, injury, or event in service or service-connected disability.


CONCLUSION OF LAW

A bilateral lower extremity radiculopathy disability was not incurred in and is not otherwise related to service, may not be presumed to have been so incurred, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The RO provided the Veteran with letters in April 2007, October 2007, and November 2011 that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Several of the letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and, through questioning, the element(s) of the claim that were lacking to substantiate the claim for benefits.  Of note, due to the Veteran's testimony during the hearing, his claim was remanded for additional evidence.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

As to service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in May 2007 and December 2011.  Both VA examiners concluded that the Veteran did not have a current bilateral lower extremity radiculopathy disability.  The December 2011 decision was based on a review of the entire record, interview of the Veteran, and complete examination and the report included a thorough rationale for the conclusions provided.  Based on the foregoing, the Board finds the December 2011 VA medical opinion to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the November 2011 letter to the Veteran, the association of additional service records, the December 2011 VA examination report, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In the instant case, however, there is no presumed service connection because an organic disease of the nervous system regarding the bilateral lower extremities was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran contends that he has a bilateral lower extremity radiculopathy disability as a result of his military service or that was caused or aggravated by his service-connected low back disability.  Specifically, the Veteran contends that he has numbness and other problems of the bilateral lower extremities that began in service and have worsened over the course of time. 

The Veteran's service treatment records document numerous complaints of low back problems.  Initially, such problems did not include radiculopathy symptoms.  For example, the Veteran reported low back pain while denying radiculopathy symptoms in August 1997, January 1998, and February 1999.  By August 2005, however, the Veteran's low back problems included a notation of associated sciatica.  At that time, the Veteran reported a history of left lower extremity radicular pain for a number of years that had worsened since February 2005.  Examination included straight leg raises, cross straight leg raises, and reverse straight leg raises, all of which were negative.  Similarly, sensory examinations were wholly normal, as were reflexes and muscle strength.  On examination in November 2005, however, straight leg raises, cross straight leg raises, and reverse straight leg raises all were positive.  The diagnosis of a low back disability with sciatica was continued.  In July 2006, the Veteran's diagnoses included ongoing sciatica.  

Shortly after separation from service, the Veteran was afforded a VA general medical examination in May 2007.  At that time, the Veteran reported a history of radiculopathy of the bilateral lower extremities beginning in 2003.  The examiner noted the in-service August 2005 diagnosis of sciatica.  Currently, the Veteran reported dull, achy back pain, with radiation down the bilateral lower extremities three to four times per month.  On examination, Lasegue's sign was negative, reflexes were normal, and sensation was intact to touch, temperature, vibration, and position sense.  The examiner also considered x-rays and MRI of the lumbar spine.  The examiner concluded that no bilateral radiculopathy of the lower extremities was found on examination.  

In October 2007 during a private treatment visit, the Veteran had normal sensation except for hypesthesia to light touch and pinprick in the bilateral great toes.  Reflexes were normal and straight leg raises were negative.  The assessment was unsatisfactory neuralgia, neuritis, and radiculitis, as evidenced by bilateral lower extremity numbness and a history of resolved left lower extremity pain.  The Veteran was referred for EMG/NCS testing to assess whether there was any bilateral leg involvement in the diagnosed low back disability.  

The subsequent October 2007 EMG/NCS testing showed no evidence of active lumbar radiculopathy, no evidence of polyneuropathy, no evidence of focal peripheral compression neuropathy, and no evidence of myopathy.  

The Veteran was afforded a VA spine examination in October 2007.  The examiner noted the Veteran's claim of bilateral lower extremity radiculopathy.  The Veteran denied radiating pain to the lower extremities, but did report numbness in the bilateral legs and feet, particularly after extended periods of sitting.  On examination, straight leg raises were negative.  The examiner did not diagnose lower extremity radiculopathy or specifically discuss the Veteran's contentions in that regard in rendering the diagnosis.  

Subsequent private treatment records continued the assessment of unsatisfactory neuralgia, neuritis, and radiculitis, but without objective evidence of disability other than the ongoing hypesthesia to light touch and pinprick in the bilateral great toes.  He was treated for his low back and associated symptoms with steroid injections.

The Veteran was afforded another VA examination in December 2011.  The examiner noted review of the claims file.  The examiner discussed the Veteran's in-service symptoms and treatment.  The Veteran described radiating pain in the bilateral lower extremities from 2008, for which he was treated with steroid injections.  Currently, the Veteran had a constant, achy low back pain with radiation down both lower extremities.  On examination, the Veteran had normal muscle strength and reflexes.  Sensory examination was normal, other than a slight diminution sensation in the S1 dermatome on the right.  Straight leg raises were positive at 90 degrees on the right and on the left at 85 degrees.  The examiner diagnosed degenerative disc disease of L5-S1.  The examiner concluded that there were inadequate objective findings to suggest that the Veteran currently experienced signs of radiculopathy.  This conclusion was based on the fact that there was little to no neurologic deficit to suggest such a diagnosis.  As such, it was less likely as not that the Veteran was experiencing lumbar radiculopathy secondary to a service-connected low back disability.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a bilateral lower extremity radiculopathy disability that was incurred in or is otherwise related to military service or was caused or aggravated by his service-connected low back disability.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his bilateral lower extremity radiculopathy claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current chronic bilateral lower extremity radiculopathy disability during any period of his appeal.  

In reaching that conclusion, the Board acknowledges that the Southeast Pain Management Center records include assessments of unsatisfactory neuralgia, neuritis, and radiculitis; however, such assessments were initially made in October 2007 provisionally and subject to EMG testing, as evidenced by the pain management plan that indicated, "EMG/NCS to assess bilateral leg involvement."  The subsequent October 2007 EMG testing showed no objective evidence of radiculopathy or neuropathy.  The continued assessments of unsatisfactory neuralgia, neuritis, and radiculitis thereafter were without any additional objective evidence of a specific neurological disability of the lower extremities or explanation as to why the diagnoses were continued in contradiction to the objective diagnostic testing of record.  Similarly, the Board also recognizes the in-service diagnoses of sciatica; however, such diagnoses were based on the Veteran's reported symptoms and subsequent objective diagnostic testing has found no evidence to support a diagnosis of a bilateral lower extremity radiculopathy or neuropathy disability.

The Board has considered the Veteran's assertions that his current bilateral lower extremity problems are due to his military service or his service-connected low back disability.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing radiating pain or lower extremity numbness in service and thereafter.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing a bilateral lower extremity neurological disability and linking the etiology of bilateral lower extremity pain or numbness to his service-connected low back disability, however, the Board concludes that in this case his statements regarding any such diagnosis or link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the VA examiners of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As the preponderance of the evidence is against finding that there was a bilateral lower extremity radiculopathy disability at any point during the appellate time period, the Board concludes that the preponderance of the evidence is against granting service connection.  As noted, multiple VA examiners and other treating professionals have considered the Veteran's claims, but have found insufficient objective evidence to diagnose bilateral lower extremity radiculopathy or neuropathy.  To the extent that such diagnoses have been made, the Board finds such diagnoses outweighed by the diagnostic evidence of record.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for radiculopathy of the bilateral lower extremities is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


